70 F.3d 1255
C. Hannah Construction Co., Inc., Dick Enterprises, Incv.Pennsylvania Convention Center Authority, PhiladelphiaRedevelopment Authority, Robert Hawthorne, Inc., SiteEngineers, Inc., Thompson, Ventulett, Stainback &Associates, Inc., Morse Diesel/Temple, a Joint Venture,Morse Diesel, Inc., Temple Group, Bryab/Chilton, a JointVenture, Ross Bryan Associates, Inc., Chilton Engineering,Inc., Vitetta Group, Inc.
NO. 95-1209
United States Court of Appeals,Third Circuit.
Oct 16, 1995
Appeal From:  E.D.Pa., No. 94-03585

1
AFFIRMED.